Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  January 25, 2013                                                                   Robert P. Young, Jr.,
                                                                                               Chief Justice

  145116 & (68)(69)                                                                  Michael F. Cavanagh
                                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
                                                                                  Bridget M. McCormack,
  PATRICK J. KENNEY,                                                                                Justices
             Plaintiff-Appellant,
  v                                                       SC: 145116
                                                          COA: 304900
                                                          Wayne CC: 11-003828-AH
  WARDEN RAYMOND BOOKER,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the motion for immediate consideration and the motion to
  correct and clarify oral argument are GRANTED. On January 10, 2013, the Court heard
  oral argument on the application for leave to appeal the April 3, 2012 judgment of the
  Court of Appeals. The application is again considered, and it is GRANTED. The parties
  shall address: (1) the relationship between common law and statutory habeas corpus; (2)
  the standard for establishing a claim for habeas corpus relief, including whether there is a
  difference between the standard for providing relief at common law and by statute,
  MCL 600.4301, et seq.; (3) the scope of the limitations on habeas corpus found in
  MCL 600.4310; (4) the effect, if any, of the availability of other means of review on
  claims for habeas corpus relief generally, and specifically in the context of parole
  revocation; (5) the validity and scope of the “radical defect” requirement in habeas
  corpus cases, including whether such requirement is limited solely to defects in subject
  matter or personal jurisdiction; (6) the standard of review applicable to habeas corpus
  claims, including if there is a difference at common law and by statute; (7) the type(s) of
  relief that may be granted to successful habeas corpus claimants; and (8) whether habeas
  corpus principles recognize a distinction between executive detention and judicially-
  ordered detention and, if so, the significance of that distinction.

          The Clerk of the Court is directed to place this case on the May 2013 session
  calendar for argument and submission. Appellant’s brief and appendix must be filed no
  later than March 12, 2013, and appellee’s brief and appendix, if appellee chooses to
  submit an appendix, must be filed no later than April 12, 2013.
                                                                                                               2


       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 25, 2013                    _________________________________________
       p0122                                                                 Clerk